

Exhibit 10.2


Confidential


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.
 
[fordlogo.jpg]
North American Fleet, Lease
& Remarketing Operations
 
16800 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126
   
 
 
August 11, 2011




To:  Mike Schmidt, Senior Vice President – Fleet Services
       Avis Budget Car Rental, LLC


 Subject: Avis Budget Car Rental 2012 Model Year Program Letter


This Avis Budget Car Rental, LLC 2012 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchase of Ford vehicles, which include
any new and unused passenger cars, vans or trucks bearing the marks "Ford" or
"Lincoln" as from time to time are offered for sale by Ford in the United States
to Ford Dealers for resale ("Ford Vehicles") for the 2012 Acquisition Year (AY)
by ABCR.  "Acquisition Year" ("AY") began on 4/23/2011 with 2012 MY Mustang and
extends through June 30, 2012 and includes 2012 MY and 2013 MY Ford Vehicles
purchased by ABCR during that time, unless both parties mutually agree to
conclude the AY sooner.   Any exceptions to the AY are summarized in Attachment
VI "Volume Adjustments" attached hereto and incorporated herein.  Each month
ABCR shall prepare and submit to Ford during the last week of the month an
updated requested production plan by month, by week for the entire AY.  "Ford
Dealer" is defined as an independent entity in the United States authorized by
Ford to sell new Ford Vehicles under one or more dealer sales and service
agreements.  Ford's program is offered to meet competitive offers and promote
the selection of Ford and Lincoln products.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2012 Model Daily Rental Repurchase Program and Ford's 2012 Model Daily Rental
Long Term Risk Program, (the "Program Communications") control.  Terms used in
this letter that are defined in such Program Communications shall have the
meaning set forth in the Program Communications unless a contrary definition is
provided in this Program Letter in which case the definition in this Program
Letter shall prevail.


The Parties hereto acknowledge and agree that this Program Letter, and the
Program Communications relating to the acquisition by ABCR or its affiliates
from Ford, and the repurchase by Ford, of Ford Vehicles, but excluding
agreements between Ford and ABCR Licensees, shall constitute a single contract
among the Parties for all purposes, including in the event of a bankruptcy
filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2012 Acquisition
Year.  This Program Letter contains the entire agreement between Ford and ABCR
with respect to the subject matter hereof and supersedes any prior agreements
and understanding, written or oral.  This Program Letter may only be changed by
writing signed and delivered by the duly authorized representatives of ABCR and
Ford.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford
 
 
 
 

--------------------------------------------------------------------------------

 
Confidential
 
for the purchase of replacement Vehicles and/or the repurchase of relinquished
Vehicles.  This notification will apply to all future purchases of replacement
Vehicles and/or the repurchases of relinquished Vehicles unless specifically
excluded in writing.


Purchase Volume
ABCR agrees to purchase for use in or in support of operations at ABCR locations
a minimum annual volume of [REDACTED] Ford Vehicles from the Ford Dealers of
their choice in the United States ("Minimum Annual Volume").  ABCR agrees this
Minimum Annual Volume [REDACTED].  ABCR agrees to order [REDACTED] Ford Vehicles
from Ford for production prior to December 15, 2011.  ABCR agrees to purchase
Ford Vehicles in the mix outlined on Attachment I “Program Volume” attached
hereto and incorporated herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to
ABCR.  ABCR understands and agrees that production loss attributable to (a)
shortage or curtailment of material, labor, transportation, or utility service;
(b) any labor or production difficulty; (c) any governmental action; and/or (d)
any cause beyond the reasonable control of Ford may affect vehicle volumes and
may result in lower volume deliveries and/or delays in deliveries.  In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the agreed mix, and
ABCR recognizes that the mix could change and that any such changes to the mix
shall be changes determined necessary by Ford to accommodate changes to the Ford
Vehicle production plans.  ABCR acknowledges and agrees that from time to time
in the past the demand for Ford Vehicles for retail sales in the United States
has been at levels that required Ford to limit the allocation of such Vehicles
available to fleet buyers such as ABCR.  In the event Ford is unable to deliver
the Minimum Annual Volume and to the extent such shortfall/delay is not due to
causes beyond Ford's reasonable control as set forth above, Ford will work with
ABCR to find a solution mutually acceptable to both parties.




Risk Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2012
Acquisition Year, [REDACTED] will be Ford Risk Vehicles, as outlined on
Attachment I “Program Volume”.  [REDACTED]  Vehicle mix and incentives are
outlined on Attachment I “Program Volume and on Attachment II "Risk Incentives"
attached hereto and incorporated herein.


The following early 2013 MY Vehicles may be offered as part of the 2012 AY:
Edge, Explorer,
Taurus, Mustang, MKS, Flex, MKT, and Escape.  [REDACTED]  Incentives have not
been determined on these 2013 models and ABCR has the option of ordering
[REDACTED].


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K.  Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system.  All Risk Vehicles
[REDACTED] with the exception of any equipment changes or reconfigurations that
affect the price.


Guaranteed Auction Value ("GAV") Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2012 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.           All references to "Repurchase" or "Repurchase Program" shall be
deleted and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction
Value Program."  The terms "Guaranteed Auction Value" and "GAV" shall have the
same meaning and shall be used interchangeably.


b.           The GAV shall be equal to the Repurchase Settlement Amount as
defined in the Repurchase Programs and will be paid to ABCR in two separate
transactions:  (1) the first payment will consist of Net Auction Proceeds and be
paid by the Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the
second payment will consist of a GAV Supplement Amount ("GAVSA") to be paid by
Ford on the Wednesday of the week following the sale of vehicles at the Ford
Sponsored Auction.  The GAVSA shall be determined by
 
 
Page 2 of 6
 

--------------------------------------------------------------------------------

 
Confidential
 
calculating the GAV, deducting net auction proceeds and adding the interest
reimbursement amount set forth below.


c.           To reimburse ABCR for [REDACTED] held for sale at Ford Sponsored
Auctions more than [REDACTED] from Acceptance Date, an [REDACTED] will be
included in the GAVSA as follows:


·  
[REDACTED] Days                                                [REDACTED]

·  
[REDACTED] Days                                                [REDACTED]

·  
[REDACTED] Days                                                [REDACTED]



d.  
Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.



e.  
On the [REDACTED] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year.  In addition to the Repurchase Settlement Amount, Ford will
also [REDACTED] set forth herein.



f.  
Notwithstanding anything to the contrary in the Program Communications, as of
the date of this Program Letter, Ford shall be under no obligation to repurchase
vehicles except as set forth herein.



g.  
Except as specifically amended herein, all other terms and conditions in the
2012 Model Daily Rental Repurchase Program remain in effect.



GAV Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2012
Acquisition Year, [REDACTED] will be subject to the Ford GAV program, as
outlined on Attachment I “Program Volume”.  [REDACTED]  Vehicle mix and
incentives are outlined on Attachment I "Program Volume and on Attachment II
"Risk Incentives" attached hereto and incorporated herein.


As part of the ABCR GAV Program, Ford agrees to enhance the 2012 Model
Repurchase Program with the following items described below.  The ABCR
Guaranteed Auction Value Program details are outlined on Attachment III "GAV
Program Detail” and Attachment IV "GAV Depreciation Rates" attached hereto and
incorporated herein.
·  
[REDACTED]



·  
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any HI
Vehicles 56G).



The following early 2013 MY Vehicles will be offered as part of the 2012 AY:
Edge, Explorer,
Taurus, Mustang, MKS, Flex, MKT, and Escape.  [REDACTED]


[REDACTED] as outlined on Attachment IV “GAV Depreciation Rates” attached hereto
and incorporated herein.  This payment will be made through [REDACTED] following
the sale date.  [REDACTED] when the Ford Vehicle is returned.


[REDACTED] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into an [REDACTED] Agreement in which [REDACTED]  Each such agreement
will provide that the parties will [REDACTED] in their federal, state and local
income tax returns.


Days-In Service Program – Order Code 56Z (Overall Description)
·  
The 2012 Days-In-Service Program details are outlined on Attachment III "GAV
Program Detail" attached hereto and incorporated herein.  Rates are outlined on
Attachment IV "GAV Depreciation Rates".   As detailed in the 2012 Model Daily
Rental Repurchase Program (page 8), the Ford Mustang continues to be the only
Ford Vehicle that has a surcharge applied to the monthly depreciation rate based
on the month of vehicle acceptance.  Once vehicles are delivered order code 56Z
is not transferable to other programs.

 
 
 
Page 3 of 6
 

--------------------------------------------------------------------------------

 
Confidential

·  
As outlined on Attachment IV "GAV Depreciation Rates" attached hereto and
incorporated herein, [REDACTED] have been added.  The [REDACTED] which can be
claimed within a tier.  If the [REDACTED] the vehicle will be [REDACTED]
regardless of days-in-service.

 
 
[REDACTED]
·  
[REDACTED]

·  
[REDACTED]

·  
[REDACTED] are set forth on Attachment V [REDACTED] attached hereto and
incorporated herein.

·  
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason,
[REDACTED]

·  
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

·  
[REDACTED] VINs must be submitted through Ford's fleet website after January 4,
2012.

·  
[REDACTED] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD).

·  
[REDACTED] submitted prior to the 15th of the month will [REDACTED] at the end
of the month; [REDACTED] submitted after the 15th of the month will [REDACTED]
at the end of the next month.

·  
[REDACTED] that are made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
·  
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.



[REDACTED]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that if [REDACTED] it could place a
significant burden on ABCR.  If in any [REDACTED] due to circumstances caused by
Ford or in Ford's control, Ford agrees to [REDACTED].


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided shall be treated as confidential and each of the parties shall take or
cause to be taken the same degree of care in preventing disclosure of the
Confidential Material as it does with its own confidential trade or business
information.  Further, except as may otherwise be required by law or by subpoena
or civil investigative demand, neither party shall provide the Confidential
Material, or any part thereof, to any other person or legal entity, without the
prior written consent of the other, which consent shall not be withheld
unreasonably. In disclosing the Confidential Material to any person or legal
entity, the disclosing party will impose on the receiving party the same degree
of confidentially and care that the parties have undertaken in the first
sentence of this Section or, in the case of Confidential Material supplied to
any person or governmental agency pursuant to subpoena or civil investigative
demand, requirement of the Securities and Exchange Commission or similar
request, the disclosing party will seek an appropriate protective order or
confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.


Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.


Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof.  Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan.  The parties irrevocably and unconditionally waive any objection to
the laying of venue of any such litigation in that Court, and agree not to plead
or claim that such litigation has been brought in an inconvenient
forum.    Neither party shall be liable for any special, incidental,
consequential or punitive damages caused by or arising out of any performance or
non-performance of this Agreement.


Failure to Perform due to Strike, etc Excused
 
 
Page 4 of 6
 

--------------------------------------------------------------------------------

 
Confidential
 
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event.  In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.


Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement.  Waivers may be made in
advance or after the right waived has arisen or the breach or default waived has
occurred.  Any waiver may be conditional.  No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision.  No waiver or extension
of time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.


Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Dearborn, MI  48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Recap of 2012 AY Attachments
Attachment I                                            Program Volume
Attachment II                                          Risk Incentives
Attachment III                                         GAV Program Detail
Attachment IV                                         GAV Depreciation Rates
Attachment V                                           [REDACTED]
Attachment VI                                         Volume Adjustments





Please concur by signing below signifying ABCR's acceptance of the 2012 Program
Letter.  By executing this Annual Program Letter ABCR certifies that Ford's
Fleet Program [REDACTED]





   
Sincerely,
 
/s/ Susan Kizoff
     
Susan Kizoff, Rental Manager
 




 
Agreed:


Avis Budget Car Rental, LLC
 

 /s/ Mike Schmidt    08/26/2011  
Mike Schmidt, Senior Vice-President – Fleet Services
 
Date
 







 
Page 5 of 6
 

--------------------------------------------------------------------------------

 
Confidential


 
Ford Motor Company Concurrence:



/s/ Ken Czubay   08/12/2011  
Ken Czubay, V.P. Sales & Marketing
 
Date
 





 
 

--------------------------------------------------------------------------------

Page 6 of 6
 
 
 
Attachment I
Ford Motor Company / Avis Budget Car Rental
2012 PROGRAM YEAR
PROGRAM VOLUME



       
VOLUME
             
Risk  b/
GAV
Total
 
 
Memo:
Cum Dec.
Delivery
   
Cars
               
Fiesta
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Focus
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Fusion
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Mustang  Conv
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Mustang  Conv
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Mustang  Coupe
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Mustang  Coupe
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Taurus
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Taurus
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
MKZ
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
MKS
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 MKS
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                     
Cross Overs
               
Edge
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Edge
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
MKX
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Flex
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Flex
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
MKT
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 MKT
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                     
SUVs
               
Escape
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Escape
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Explorer
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
2013 Explorer
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Expedition
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Navigator
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                     
Ford Trucks
               
F150 Super Crew
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
Econoline Wagon
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                     
Total
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                     
Memo:
               
       % of Total
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
 2012 MY
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
 2013 MY
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   




 
 

--------------------------------------------------------------------------------

 

Attachment II
Ford Motor Company
 
2012 Program Year
Avis Budget Car Rental
 
Risk Incentives a/
 
Risk Payment Detail (Requires Order Code 56K)
 

                     
b/
 
c/
                               
National
 
FIMPS
   
Total Value
           
Series
 
Option
   
Rapid
 
Fleet
+
Enhanced
 
=
Risk
   
12 Model Year Vehicles   & Minimum Specs  d/
 
Volume f/
 
Code
 
Code
   
Series
 
Incentive
 
Incentive
   
Payment
                                         
[REDACTED]
 
[REDACTED]
 
P4C
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P4F
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
P3F
 
64S
   
201A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P3K
 
64S
   
201A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P3H
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P3H
 
43M
   
302A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P3M
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
P3M
 
43M
   
302A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
POH
       
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
POH
 
99G
   
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
POJ
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
POJ or POC
 
99G
   
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
P8A
       
100A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
P2F
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
P2J
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
UOD
       
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U9D
       
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
UOE
 
99G
   
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U9E
 
99G
   
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
UOE
 
99G
   
301A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U9E
 
99G
   
301A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
K3K
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
K4K
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
K5D
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
K6D
       
300A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
K7D
       
205A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
K8D
       
205A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
U1H
       
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U1J
       
200A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U1H
       
201A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
U1J
       
201A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
K1H, K1J,
       
200 or 201A
           
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
W1C
       
507A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
W1E
       
507A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
     
All
       
All
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
     
All
       
All
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
E3B
       
713A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
L2G
       
All
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
L9D or L9E
       
100A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
L9D or L9E
       
101A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
                                                                     
[REDACTED]
 
[REDACTED]
 
J5F
       
100A
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
J6J, J8J
       
All
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
[REDACTED]
 
[REDACTED]
 
All
       
All
 
[REDACTED]
[REDACTED]
 
[REDACTED]
                                       
Total Risk Volume
 
[REDACTED]
                                                                     
a/  [REDACTED]
                                         
b/  [REDACTED]
                                         
c/  Incentive is based on minimum specifications.   Paid via FIMPs monthly.
                                         
d/  2013 model incentives TBD
                                         
e/  Maximum I-4 mix in any one month is [REDACTED]
                                         
f/  No changes without mutual agreement
                                                                         
g/  XLT I-4 not to exceed [REDACTED]+B33 total vehicles
                                   



 
 

--------------------------------------------------------------------------------

 

Attachment III
Ford Motor Company / Avis Budget Car Rental
 
2012 Program Year
GAV PROGRAM DETAIL
 

 
DAYS-IN-SERVICE PROGRAM DETAILS
       
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
In-Service & Ordering Requirements
                                       
²
Months-In-Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
Days in Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
GAV Order Code
 
56Z
 
56Z
 
56Z
 
56G
                       
²
Tier Distribution (max % per Tier per VL)
                                         
 Base Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
 Seasonal Vehicles   a/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
 Specialty Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
Volume, Depreciation and Vehicle Lines
                                       
²
Base Depreciation Rates
 
See Program Summary / Dep Rates
                       
²
Depreciation Return Surcharge b/
 
Mustang Only
 
Mustang Only
 
Mustang Only
 
N/A
                       
²
4th Quarter Production (Cum-Dec) c/
 
[REDACTED]
                                             
Return Restrictions
                                       
²
No Acceptance Dates d/
 
Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving Thursday & Friday,
and 12-22-11 thru 1-02-12
                                             
²
Max OSD 180 Day Extension e/
 
N/A
 
N/A
 
$15/day plus deprec.
 
$15/day plus deprec.
                                             
Mileage
                                       
²
Econoline Wagon / Flex
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
²
All Other Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
²
Excess Mileage Penalty
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
[REDACTED]
                                       
²
[REDACTED]
 
[REDACTED]
                       
²
[REDACTED]
 
[REDACTED]
                                             
Turn In Standards
                                       
²
Shipping Costs
 
N/A
 
N/A
 
N/A
 
$200
                       
²
Hawaii f/
 
N/A
 
N/A
 
N/A
 
10 days
                       
²
Deductible
 
$500
                       
²
Express Sign-Off
 
$100
                       
²
All other standards and procedures provided in the 2012  Program Year Daily
Rental Repurchase Program Announcement
                                               
 - - - - -
                 
a/
[REDACTED] is exceeded vehicle will be paid [REDACTED].  For example once
[REDACTED] have been returned the next vehicle turned in (regardless of age)
will be charged a minimum of [REDACTED] months depreciation.
                     
b/
Mustang return surcharge applies as outlined in 2012 Model Daily Rental
Repurchase Program (page 7)
                             
c/
4th quarter production must be prioritized for production no later than December
15, 2011.
                             
d/
Refer to 2012 Model Daily Rental Repurchase Program (page 12) for a complete
list of closed Auctions and Ramp dates
                         
e/
To keep vehicles from rejecting, there is a 180 day extension past Max out of
Service Date at $15 per day plus normal depreciation - available on [REDACTED].
                     
f/
The out-of-service date for Hawaii vehicles will be the date the vehicle is
accepted at the designated marshalling area plus 10-days
   



 

 
 

--------------------------------------------------------------------------------

 


Attachment IV
Ford Motor Company / Avis Budget Car Rental 
2012 Program Year


GAV DEPRECIATION RATES
 

   
 2012 GAV a/
                                         
Mthly Depreciation Rates b/
 
Other
         
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
     
MIS
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
c/
     
Base Vehicles
                             
 % by tier by vehicle line DNE
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
             
Fiesta
Fiesta
       
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Focus
Focus
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Fusion I4
Fusion
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Mustang Coupe
Mustang Coupe d/
   
 -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Taurus
Taurus
   
 -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Escape
Escape b/
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
MKZ
MKZ
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
MKS
MKS
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
MKX (new)
MKX
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
MKS
MKT
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Navigator
Navigator
   
                    -
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                           
Seasonal Vehicles
                             
 % by tier by vehicle line DNE
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
             
Mustang Convertible
Mustang Convertible d/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Edge Limited
Edge
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Flex
Flex
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Explorer (new)
Explorer
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Expedition
Expedition
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                         
 
Specialty Vehicles
                             
 % by tier by vehicle line DNE
   
[REDACTED]
 
[REDACTED]
                 
F150 Super Crew
F150 Super Crew
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Econoline Van
Econoline Van
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
         
Econoline Wagon
Econoline Wagon
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
                                                                   


 
 
 - - - - -
                                     
a/ GAV vehicles are price protected to the level in effect at the date of order
reciept
                     
b/  Rates apply to 2012 MY and 2013 Early Intro vehicles listed on Attachment I
Except 2013 Escape
     2013 Escape Rep Rate TBD
                   
c/  [REDACTED]
                   
d/  Subject to additional depreciation charges depending on return acceptance
date according to Mustang Return Surcharge.  See 2012 Rental Repurchase Program.


 
 

--------------------------------------------------------------------------------

 

Attachment V
Ford Motor Company / Avis Budget Car Rental 
 
2012 Program Year





[REDACTED] a/
 
12 MY Eligible Vehicles   b/
 
[REDACTED] c/
   
Spec A
Model
 
Spec B
Model
Cars
           
Fiesta
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Focus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Fusion
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Mustang Coupe
 
[REDACTED]
[REDACTED]
     
Mustang Convertible
 
[REDACTED]
[REDACTED]
     
Taurus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
MKZ
 
[REDACTED]
[REDACTED]
     
MKS
 
[REDACTED]
[REDACTED]
                   
CROSS OVERS
                         
Edge
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
MKX
 
[REDACTED]
[REDACTED]
     
Flex
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
MKT
 
[REDACTED]
[REDACTED]
                   
SUV's
           
Escape
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
Explorer
 
[REDACTED]
[REDACTED]
     
Expedition & Expedition EL
 
[REDACTED]
[REDACTED]
     
Navigator & Navigator L
 
[REDACTED]
[REDACTED]
                   
TRUCKS
                         
F-Series  Super Crew
 
[REDACTED]
[REDACTED]
     
E-Series -- Wagon  d/
 
[REDACTED]
[REDACTED]
     
E-Series -- Van
 
[REDACTED]
[REDACTED]
     

 
a/
  Vehicle must be an eligible GAV vehicle for [REDACTED].  If payment is made
the vehicle is ineligible for future GAV return.
               
b/
 Vehicle is ineligible for [REDACTED] after MOSD
 
[REDACTED] of any one vehicle line
               
c/
[REDACTED] apply to 2012 MY in the 12 PY; 2013 [REDACTED] are TBD
               
d/
[REDACTED]



 
 

--------------------------------------------------------------------------------

 
 
 
Attachment VI
Ford Motor Company
 
2012 Program Year
Avis Budget Car Rental 
 
VOLUME ADJUSTMENTS
 
 

   
A/
B/
 
ADJUSTMENTS
C/
   
Start Date
12's not in
           
TOTAL
FULL PROGRAM YEAR
 
Corporate*
weekly rpt
Base
         
VOLUME
         
D/
E/
F/
G/
H/
 
CARS
                                     
FIESTA
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
FOCUS
 1/
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
FUSION
 2/
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MUSTANG COUPE
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MUSTANG CONV.
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
TAURUS
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MKZ
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MKS
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                     
CROSSOVERS
                                         
EDGE
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MKX
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
FLEX
 2/
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
MKT
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                     
SUVS & TRUCKS
                                         
ESCAPE
2/
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
EXPLORER
 
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
EXPEDITION
     
[REDACTED]
         
[REDACTED]
NAVIGATOR
     
[REDACTED]
         
[REDACTED]
F-SERIES
     
[REDACTED]
         
[REDACTED]
ECONOLINE WAGON
     
[REDACTED]
         
[REDACTED]
                                                                               
                             
Grand Total
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
NOTES:
                   
A/    All 2012 models are included from job 1 unless noted by start date
B/    Volume to add to Ford Weekly reports (ordered prior to 7/1/11)
C/    [REDACTED] not included
 
1/    [REDACTED] ordered prior to July 1 will be paid in the 2011 PY CPA with 11
PY Incentives which will result in an over-payment to ABCR in the amount of
[REDACTED] which ABCR will need to manually repay to Ford.
2/    [REDACTED] ordered prior to July 1 will be paid in the 2011 PY CPA with 12
PY Incentives.
                     

 
 
 

--------------------------------------------------------------------------------

 

 